DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-9 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have the first and second focus rings that are conductive such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2013/0200494 to Chen et al is presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The insulating member of claim 1, which is a ring, slit, or island or made out of silicon oxide, silicone, acrylic, or epoxy, or is a focus ring; as per page 12 of the specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2 and 3, the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by 
In regards to Claim 8, the claim recites the ring like shape in claims 1 and 7, but there is no recitation in the claims for “a ring-like shape.” Thus there is insufficient antecedent basis for this limitation in the claim. For the purposes of examining based on the merits, claim 8 will be interpreted as “a ring like shape” of any structure previously recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0200494 to Chen et al in view of United States Patent Application No. 2009/0200269 to Kadkhodayan et al.
In regards to Claim 1, Chen teaches a focus ring 500C Fig. 5D for a semiconductor manufacturing apparatus Fig. 1A, the focus ring being enabled to cause electricity to pass through (as it is powered via voltage source 540), the focus ring comprising a first focus ring 501C that is conductive (as it is powered through voltage source 540 and is made out of silicon [0039, 0070]) and disposed on an upper side (as it is on top of 502A); a second focus ring 502C that is conductive and disposed on a 
Chen does not expressly teach the insulating member is made out of silicon oxide.
Kadkhodayan teaches a part 320 Fig. 6, 7 for a semiconductor manufacturing 5apparatus (as shown in Fig. 1), the part being enabled to cause electricity to pass through (as the focus ring is conductive as it is made out of silicon, carbon, SiC, [0050]), the part comprising: an insulating member 312, 314, 316 [0014-0051].
Kadkhodayan teaches 314, 316 is made out of silicone [0049], a material that is listed in claim 6, such that it is implicitly a material forming a portion other than the insulating member in the part is a semiconductor; wherein the insulating member is made of material whose volume resistivity is in a range of 1x1012 to 1x1011[.cm]; wherein the insulating member is made of any one of silicon oxide, silicone, acrylic, or epoxy.  
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make an insulating member analogous to that of Chen out of silicone, as taught by Kadkhodayan, it would be prima facie obvious to 
In regards to Claim 2, Chen teaches a shape of the insulating member in the focus ring is a ring, as it is between the two rings of 501C and 502C.
In regards to Claim 3, Chen teaches the shape of the insulating member exposed from the focus ring (the side surface of 510C oxide, which is exposed next to the exposed surface of 502C) is a ring (as 510C is between the two rings of 501C and 502C.  
In regards to Claims 4-6, Chen in view of Kadkhodayan teaches a material forming a portion other than the insulating member in the focus ring is a semiconductor (Chen:silicon, [0039, 0070]) as Kadkhodayan teaches 314, 316 is made out of silicone [0049], a material that is listed in claim 6, such that it is implicitly a material forming a portion other than the insulating member in the part is a semiconductor; wherein the insulating member is made of material whose volume resistivity is in a range of 1x1012 to 1x1011[.cm]; wherein the insulating member is made of any one of silicon oxide, silicone, acrylic, or epoxy.  
In regards to Claim 7, Chen teaches the focus ring causes a direct current flow from a contact 551, 552 that is an entrance of the direct current (DC supply, [0068]) to a path of the focus ring determined by arranging the insulating member (as voltage source 540 contacts 501C, 502C, the insulating member is separates the two rings).
In regards to Claim 11, Chen teaches the number of the insulating member is at least one (as there is one 510C), and the at least one insulating member is provided at a predetermined height on an inner peripheral side of the focus ring, an outer peripheral 
In regards to Claim 12, Chen teaches the insulating member is a bond that bonds at least two members obtained by dividing the focus ring so as not to be electrically connected (as 510C is between 501C and 502C).
In regards to Claim 14, Chen teaches a semiconductor manufacturing apparatus Fig. 1, 5D including a mounting stage 520 (or generically 130 in Fig. 1A) inside a treatment chamber 110; an electrostatic chuck 522, installed on the mounting stage 520; and a focus ring 500C installed on the electrostatic chuck and placed at a peripheral edge portion of an object to be processed (as shown in Fig. 5D), the focus ring comprising a first focus ring 501C that is conductive (as it is powered through voltage source 540 and is made out of silicon [0039, 0070]) and disposed on an upper side (as it is on top of 502A); a second focus ring 502C that is conductive and disposed on a lower side (as it is underneath of 501C); and an insulating member 510C Oxide [0070] that is disposed between the first focus ring and the second focus ring to electrically insulate the first focus ring from the second focus ring (as it is an insulator), wherein a part of the second focus ring is exposed to a plasma space (as shown in the portion of 502C not covered by 501C and 525 [0023-0070].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0200494 to Chen et al in view of United States Patent Application No. 2009/0200269 to Kadkhodayan et al, as applied to Claim 7 above, and in further view of United States Patent Application No. 2015/0122422 to Hayasaka et al.
The teachings of Chen in view of Kadkhodayan are relied upon as set forth in the above 103 rejection.
In regards to Claim 8, Chen in view of Kadkhodayan teaches that the surface of a ring like shape of being an exit of a direct current through a path of the part as it is made out of silicone but does not expressly teach that the width of a surface of a ring like shape is at least 0.5mm.
Hayasaka teaches that a silicone sheet 27 can be made to have a thickness of 3 mm [0012-0016], which allows for improved temperature control of the focus ring.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Chen in view of Kadkhodayan, with the silicon sheet thickness or insulating member thickness/width of 3mm, a value that fulfills the range of being greater than 0.5 mm, and as per the teachings of Hayasaka through the tables and experimental examples [0073-0100] is a result effective variable for temperature control improvement. One would be motivated to do so for improved temperature control of the focus ring. See MPEP 2143, Motivations A-E.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim. 
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0200494 to Chen et al in view of United States Patent Application No. 2009/0200269 to Kadkhodayan et al, as applied to Claim 7 above, and in further view of United States Patent Application No. 2008/0308230 to Takahashi et al.
The teachings of Chen in view of Kadkhodayan are relied upon as set forth in the above 103 rejection.
In regards to Claims 9 and 13, Chen in view of Kadkhodayan does not expressly teach a thickness of the insulating member is in a range of 2 μm to 750 μm or wherein the insulating member is a thermal spray film that is formed on a surface of the part by thermal spray.  
Takahashi teaches a thermal spray of insulating adhesive material 56 on a mounting stage 12 Fig. 3, 4 has a thickness of insulating material is sprayed to have a thickness of 60, or 90-150 μm [0039-0041], to prevent the deterioration of the flatness of the upper surface of the electrostatic chuck and adjusted to absorb the deformation of the electrostatic chuck due to temperature changes [0039].
It would be obvious to one of ordinary skill in the art, to have modified the insulating member of Chen in view of Kadkhodayan to change it to a spray on insulation at a thickness of thickness of 60, or 90-150 μm, a range that falls within the claimed ranges of the claim and is a result effective variable for preventing deterioration and deformation, for the purpose of absorbing the deformation of the mounting surface due to temperature changes (as the mounting stage is exposed to temperature changes and because flatness helps with the connection of the focus ring to the mounting stage), as In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716